Citation Nr: 1102570	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had reserve service, including active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA); 
she had periods of ACDUTRA from February 16, 1973, to August 12, 
1973, and from November 4, 1978, to November 5, 1978.  Her claims 
folder has been rebuilt.  

This matter came to the Board of Veterans' Appeals (Board) from a 
March 2003 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  In February 2008, the appellant 
testified before the undersigned Veterans Law Judge; the 
transcript is of record.  In a May 2008 decision, the Board 
determined that new and material evidence had been received to 
reopen entitlement to service connection for back disability, and 
denied entitlement to service connection for back disability on 
the merits.  The Board also determined that new and material had 
not been received to reopen the claim of entitlement to service 
connection for shoulder disability.  Pursuant to a July 2009 
Joint Motion for Partial Remand (JMPR), in an August 2009 Court 
Order the portion of the Board decision which denied entitlement 
to service connection for back disability was vacated and 
remanded for compliance with the JMPR.  In the JMPR, the parties 
agreed that the portion of the Board decision which reopened 
entitlement to service connection for back disability and denied 
her claim to reopen entitlement to service connection for 
shoulder disability should be affirmed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service treatment records establish that on November 5, 1978, the 
appellant sustained contusions on the posterior shoulder and 
upper back, after a portable dental sink fell on her.  The 
appellant asserts that she has had back symptoms since the 
November 5, 1978 incident.  

In December 2004, the appellant underwent a VA examination.  The 
examiner noted February 2005 MRI evidence of hemangiomas on the 
appellant's cervical and thoracic spine.  Impression was that 
there appeared to be no changed objective findings from previous 
examinations.  

In May 2005, the appellant underwent another VA examination with 
the same VA examiner.  The examiner noted the previous MRI 
findings of hemangiomas on the thoracic spine.  In a June 2005 
addendum opinion, the examiner stated that findings were of a T9 
vertebral body hemangioma and small hemangioma of the T4 
vertebral body.  The examiner stated that "[t]his is most 
thought to be due to her injury; otherwise, MRI of the cervical, 
thoracic, lumbar spine was unremarkable.  Therefore, a specific 
pathology related to the history of injury was not demonstrated 
on this MRI examination.  The hemangiomas are not related to the 
11/78 injury in my opinion and the claims folder was reviewed in 
its entirety."  

The examiner does not provide a rationale for the opinion that 
appears to attribute the hemangiomas to an "injury" and then 
conclude that the hemangiomas are not related to the November 
1978 in-service incident.  The appellant should be afforded a VA 
examination to assess the nature and etiology of her claimed back 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In December 2010, the Veteran submitted September 2010 
correspondence from Elain W. Tong, D.O. which states that the 
appellant has been a patient since April 6, 2010, and that she 
reported complaints since the November 5, 1978 incident.  Upon 
obtaining an appropriate release, the appellant's records from 
Elain W. Tong should be associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining an appropriate release, request the 
appellant's treatment records from Elain W. Tong, 
D.O., for the period April 6, 2010, to the present.  
If such efforts prove unsuccessful, documentation to 
that effect should be associated with the claims 
folder.

2.  AFTER completion of the above, schedule the 
appellant for a VA examination to determine the 
nature and etiology of her claimed back 
disability.  The claims file and a copy of this 
remand should be made available to the examiner 
in connection with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special test and clinical 
findings should be clearly reported.  After 
reviewing the claims file and examining the 
appellant, the examiner should opine as whether 
it is at least as likely as not (a 50% or higher 
degree of probability) that any back disability, 
to include hemangiomas on the spine, is related 
to the November 4, 1978 in-service incident.

All opinions and conclusions expressed must be 
supported by a complete rationale in a report.  
The examiner should reconcile any opinion with 
the service treatment records, the post-service 
medical reports, and lay statements and testimony 
of the appellant, to include her lay statements 
of continuity of symptomatology, which have been 
summarized in this remand.

3.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
claim of entitlement to service connection for 
back disability.  If the benefit sought is not 
granted in full, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

